Mr. Chief Justice Breese delivered the opinion of the Court: The only question -presented by this record Avhich we have deemed necessary to consider, is, can a judgment be rendered against persons for costs who were not parties to the suit? Both reason and authority answer in the negative. Wallace and Eingel were not parties to this action, yet a judgment is rendered against them, by name, for the costs of the suit, and execution awarded. On this judgment & fieri facias could issue, and be executed by the sheriff,, to their loss and detriment. Kb power could prevent it. The judgment is reversed and the cause remanded, with directions to enter judgment against Goodrich, the plaintiff in the action, for the costs, and award execution against him for the same. Judgment reversed.